5

Community Lending
of America Inc.

 

The Honerable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl St

New York, NY 10007

Dear Sir,

| am writing the following letter in connection with Jonatan Correa's sentencing regarding his guilty plea. My name is Joshua Hanus. | am
a Mortgage Advisor for over 10 years, and have known Jonatan since he was 12 years old. He and my younger brother were best friends
growing up, and over the years he has become like another younger brother.

Over the years, Jonatan has proven himself, time and again, to be one of the very few people that myself or my family can rely on. He has
never hesitated to give of his time, work, supplies, or even money if needed or asked. He has dropped everything every single time any one of
us needed to paint our homes.....mine, my older brothers, our very best friends the DeWitis and Marc Barber...just to name a few, Need a
fence built... Jonatan is there. Wanted to paint my living and dining roam. Jonatan purchased the paint at his discounted rate for me, then
absolutely refused payment insisting he would never charge family. This is his living and livelyhood, a succesful company that he has run for
many years, and he gives without a second thought.

Just about everything the man does, is in service of someone else. He bought a wave runner......80 that he could invite my family, and other
families at other times, to come out and enjoy it for a day on the water....countless times. Any time there is a get together of some
kind....Jonatan is the one who is volunteering to purchase the most expensive items without a second thought of asking for any repayment,
generally insisting. Always trying to take care of everyone else.

One of the most recent and personal examples of Jonatan's nature is in regards to the recant Covid Pandemic. My wife works on the front
lines of the Pandemic here at a local hospital. In March, when the severity of the disease was only just being realized, my wife was 2 months
pregnant and working in the hospital. I'm sure you can imagine my immediate concern for not oniy her, but our unborn daughter, To make
matters worse, the hospital at that time not only wasn't providing any kind of PPE, but was actually discouraging it under the guise of not
inciting panic among patients. They steadfastly refused to provide anything but one thin paper mask that was to be used until it "fell apart". In
an effort to try and provide protection for my family....| immediately scoured the entire KC metro area in search of any N95 masks | could buy.
Unfortunately, panic buying was already at its heights, and along w/ TP, there was not a N95 mask to be found anywhere in the city, nor online.

It was at this point that | called Jonatan. He had mentioned that he may have some extra masks as his drywall crews used them. | called
him, told him my situation...not only in being unable to find any masks but also the hospital's stance on them at the time. His immediate
response was, "Give me 5 minutes and I'll call you back.". It was probably about 3 minutes total and he called me back saying he was on the
way to my home. | would have been thankful for 1 or 2 masks at that paint, but when he arrived he was carrying 3 CASES of N95 masks. He
also stated at that time that he had 2 more cases set aside at his office, strictly for my wife if she ran thru the ones he already provided. His
direct quote at that time was, "Your wife and daughter will not catch this virus if | have anything to say aboutit!". He single-handedly made it
possible for my wife to make if thru the darkest days of an international pandemic with out ever contacting the virus. She and my daughter
were and are safe thanks to Jonatan. There is never any way | could ever repay him for his immediate care and concern for my family.

All of these points and anecdotes are important in establishing the charachter of the man. His crime only illustrates this further. Jonatan
set up a database of movies, without any form of payment from anyone, in order to share it with his friends and family. He wanted my children
and the kids of our friends to be able to watch their favorite Disney or other animated films whenever they wanted. He wanted people like
myself that have several kids and are unable to get out much to be able to enjoy movies from our homes. He shared all of this freely, never
asking for a single thing, just to give joy to others. That is the base root of his mistake. He was so focused on building the perfect database of
films to make as many people happy as he could, without ever stopping to think if he was crossing any lines. He loves, cares, provides, and
protects my family, as well as many others, just as fiercely as he does his own. My family will always need Jonatan as part of it, and his own
family needs him even more go. Not to mention his employees who depend on him for their incomes and livelihoods.

  
  

Thani! you for fourfCon

Joshua S Hanus

OVERLAND PARK, KS KANSAS CITY, MO EQUAL HOUSING LENDER

6900 College Blvd 8301 State Line Rd. Kansas Licensed Mortgage Company MC.000168
Suite 740 Suite G-D Missouri Licensed Mortgage Company 12-1582
Overland Park, KS 66211 Kansas City, MO 64114 NMLS ID 224124

913.381.3333 816.333.6500 www.clake.com
